Citation Nr: 1521392	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  05-40 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right knee chondromalacia, rated as other impairment of the knee (instability, subluxation).  

2.  Entitlement to a rating in excess of 20 percent for left knee chondromalacia, rated as other impairment of the knee (instability, subluxation).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from September 1977 to March 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This case has previously been before the Board.  Specifically, in an August 2008 decision, the Board denied entitlement to ratings in excess of 20 percent for right and left knee chondromalacia.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 memorandum decision, the Court vacated the Board's decision and remanded the case for action consistent with the Memorandum Decision.  The case was remanded for additional development in February 2011 and April 2013.  The case has now been returned to the Board for further appellate action.  

REMAND

Regrettably, the Board finds that additional development is required before the claims on appeal are decided.  Based on the Court's July 2010 memorandum decision, the Board directed that the Veteran be afforded a VA examination to determine the current level of impairment resulting from her knee disabilities in the February 2011 remand.  In April 2011, the Veteran was afforded the directed VA examination of her knees.  In an April 2013 remand, the Board found the April 2011 VA examination to be incomplete and directed that the Veteran be afforded a new examination to determine accurately the current level of severity of impairment resulting from her service-connected knee disabilities.  

Further review of the record shows that the Veteran was afforded the directed VA examination in April 2014.  However, review of that examination report shows that while the Veteran was able to manage to walk into the examination room with the use of a cane, the examiner was unable to conduct the necessary testing to determine the Veteran's current level of severity of impairment resulting from her knee disabilities as the Veteran claimed she was in too much pain to undergo the requisite testing (range of motion studies, palpation of the knee and surrounding tendons, etc.).  Further, the examiner did not provide sufficient detail of the Veteran's subjective complaints, to include specifically episodes of her knees giving way.  

Given that the Veteran's chondromalacia is rated based on subluxation and instability, the Board simply cannot justify a finding that the Veteran has severe subluxation or instability in either knee when there were no objective findings of either at the time of her April 2014 VA examination.  Therefore, additional medical evidence is required before the Board can accurately determine the current level of severity of any bilateral knee instability or subluxation.

Therefore, the Veteran should be afforded a new VA examination to determine the current level of severity of impairment resulting from her knee disabilities.  She is hereby informed that her compliance with the requests of the VA examiner is necessary, when possible, to aid in determining the current level of severity of impairment resulting from her knee disabilities.  Also, on remand, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.   Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  She is to be notified of unsuccessful efforts to allow her the opportunity to obtain and submit those records for VA review.  

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of her service-connected knee disabilities, to include specifically the severity of any subluxation and/or instability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  

The examiner should discuss the presence (including degree, where applicable) or absence of all pertinent pathology.  The examiner should also provide a detailed report of the Veteran's subjective complaints of any symptoms of subluxation and/or instability.  The examiner is asked to make a finding as to whether any subjective complaints of subluxation and/or instability are supported by objective medical findings.  

The rationale for any opinions expressed must be provided.  

3.  Confirm that the VA examination report and any opinions provided comport with this remand.  Undertake any other development found to be warranted.  

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board. 

No action is required of the Veteran until she is notified by VA.  However, she is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Her failure to help procure treatment records, for example, may impact the determination made.  Her failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that she has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the Court be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

